UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15 (D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of Earliest Event Reported) – March 3, 2011 Commission File Number: 333-144973 LAS VEGAS RAILWAY EXPRESS, INC. (Exact name of registrant as specified in its charter) Delaware 56-2646797 (State or jurisdiction of (IRS Employer Identification No.) incorporation or organization) 6650 Via Austi Parkway, Suite 170 Las Vegas, NV89119 (Address of principal executive offices, including zip code) 702-583-6715 (Registrant's telephone number, including area code) (Former name or former address if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Precommecement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Precommencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) LAS VEGAS RAILWAY EXPRESS, INC. ITEM 5.02DEPARTURE/APPOINTMENT OF PRINCIPAL OFFICERS – CHIEF FINANCIAL OFFICER On February 28, 2011, John M. Zilliken has resigned his position as Chief Financial Officer to assume the new role within the Company as Executive Vice President and Chief Operating Officer. On February 28, 2011, Gregory P. West was offered and accepted the position of Chief Financial Officer. EXHIBIT INDEX EXHIBIT DESCRITPION Letter of resignation, From John M. Zilliken, dated February 28, 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereto duly authorized. Date:March 3, 2011 LAS VEGAS RAILWAY EXPRESS, INC. By:/s/ Michael A. Barron Michael A. Barron Chief Executive Officer
